Citation Nr: 1114932	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  08-22 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966 and from September 1990 to July 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss.  The Wilmington, Delaware, RO now maintains jurisdiction in this case.  

The Veteran and his spouse provided testimony before a Decision Review Officer (DRO) at the RO in January 2011.  The Veteran provided testimony before the undersigned during a videoconference hearing in February 2011.  Transcripts of both hearings are of record.  


FINDINGS OF FACT

1.  In testimony at a hearing on appeal, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal with regard to the issue of entitlement to service connection for right ear hearing loss.

2.  The Veteran has left ear hearing loss that began as a result of noise exposure during active service and has continued since.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the denial of service connection for right ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  Left ear hearing loss was incurred during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.


Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Right Ear Hearing Loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing or on the record at a hearing on appeal.  Id.  During the February 2011 Board hearing, the Veteran testified that he wanted to withdraw the appeal with regard to the claim for service connection for right ear hearing loss.  Therefore, the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.
Left Ear Hearing Loss

The Veteran contends that he incurred left ear hearing loss due to acoustic trauma from weapons fire and helicopter noise during basic training and from gas pumping systems, generators, fuel distribution systems, forklifts, cranes and various tests he conducted, including catapult testing of an air logistical fuel storage tank for fuel transport in a C-130 during active duty.  His DD 214 confirms his service and his military occupation specialty (MOS) of petroleum engineer.  

The Veteran is competent to report his in-service acoustic trauma and his report is consistent with the circumstance of his service.  38 U.S.C.A. § 1154(a) (2010).

The Veteran received a VA examination in March 2008 where pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
20
50
85

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The puretone thresholds recorded during the March 2009 VA examination are sufficient to qualify as a current left ear hearing loss disability under 38 C.F.R. 
§ 3.385.

The March 2008 VA examiner stated that in the absence of an enlistment audiogram, it was a reasonable assumption that the Veteran presented for military service with some hearing loss in the left ear.  The examiner further stated that hearing loss in the left ear had progressed since service, but hearing loss was not noted in the right ear during military service and there was no record of some sort of acoustic trauma event which could have caused one-sided hearing loss in the left ear.  

The March 2008 VA opinion is of limited probative weight; because the opinion did not take into consideration the Veteran's statements regarding in-service noise exposure or continuity of symptomatology.  Furthermore, the examiner did not provide a basis for the statement that it was a reasonable to assume that the Veteran presented for military service with some hearing loss.  There is no other evidence to suggest pre-existing hearing loss and the Veteran testified during the February 2011 Board hearing that he did not notice any left ear hearing loss prior to entering active duty.  It is possible that examiner was stating that left ear hearing loss pre-existed the second period of active duty, in which case an adequate opinion was not provided regarding the first period of active duty service.  

The Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  An examination is also inadequate where the examiner does not review the medical history and provide a rationale based on an accurate history for the opinions provided.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).

The Veteran submitted a letter from his private physician in February 2011, which included an opinion that left ear hearing loss was more likely than not caused as a result of loud noise exposure while on active duty in the military.  The physician stated that even in the absence of an enlistment audiogram, it was a reasonable assumption that the Veteran presented for military service without left ear hearing loss.  In the physician's opinion, there was "enough documentation" to indicate significant exposure to acoustic trauma during service.  Furthermore, the physician stated that while the right ear hearing loss was mostly due to a documented acoustic neuroma, the Veteran's left ear hearing loss was a result of exposure to loud noise, which has progressed since service.  However, no rationale was provided for the positive nexus opinion.  

The Veteran asserted during the February 2011 Board hearing and in a February 2011 statement that his left ear hearing loss began during service and had continued since.  He is competent to report symptoms such as decreased hearing acuity and when they began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Therefore, the lay testimony is sufficient to establish a continuity of symptoms since service.   

There is no evidence of record to directly contradict the Veteran's statements that left ear hearing loss began in service following acoustic trauma and has continued since.  Confirming evidence is not required and the absence of contemporaneous medical evidence is not dispositive.  Jandreau.  

At the very least, the evidence of record is in equipoise.  Resolving all doubt in favor of the Veteran, the record supports a finding of a nexus between the Veteran's current left ear hearing loss disability and service; therefore, service connection is warranted for the Veteran's current left ear hearing loss.  38 U.S.C.A. § 5107(b).


ORDER

The appeal of the denial of the claim for service connection for right ear hearing loss is dismissed.

Service connection for left ear hearing loss is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


